Title: From George Washington to Major General William Heath, 6 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters West point 6th Novemr 1779.
        
        I have your favr of the 4th[.] Shoes for the Massachusetts Line must be drawn by the State Cloathier or his Assistant for the Line at large and distributed according to their wants. If he will apply, he may have an order upon the Cloathier General for a proportion of the public Stock, which is at present scanty.
        
        I have no power to give Colo. Hazen authority to inlist the troops of any State before their term of service is expired. Such an attempt would, I am convinced, create much discontent. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      